 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     QUINTON DRUMMER, et al.,                              Case No.: 2:18-cv-01251-RFB-NJK
11
            Plaintiff(s),                                                 Order
12
     v.                                                              (Docket No. 18)
13
     ALPHA TEAM CONSTRUCTION
14   COPRORATION, et al.,
15          Defendant(s).
16         Pending before the Court is the parties’ discovery plan, which includes a de facto stay of
17 discovery in light of the pending motion to dismiss and Plaintiff’s motion for conditional
18 certification, which will be filed no later than November 9, 2018. Docket No. 18.
19         “The Federal Rules of Civil Procedure do not provide for automatic or blanket stays of
20 discovery when a potentially dispositive motion is pending.” Tradebay, LLC v. eBay, Inc., 278
21 F.R.D. 597, 601 (D. Nev. 2011). The case law in this District makes clear that requests to stay all
22 discovery may be granted when: (1) the pending motion is potentially case-dispositive; (2) the
23 potentially dispositive motion can be decided without additional discovery; and (3) the Court has
24 taken a “preliminary peek” at the merits of the motion and is convinced that the plaintiff will be
25 unable to state a claim for relief. See, e.g., Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581
26 (D. Nev. 2013). The pending discovery plan fails to address these standards. Accordingly, it is
27 hereby DENIED.
28 . . .

                                                    1
 1         The parties must file, no later than November 2, 2018, either a request to stay discovery
 2 addressing the relevant standards or an amended discovery plan that omits any stay of discovery.
 3         IT IS SO ORDERED.
 4         Dated: October 26, 2018
 5                                                            ______________________________
                                                              Nancy J. Koppe
 6                                                            United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
